Citation Nr: 0610515	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Gilbert's syndrome.

2.  Entitlement to service connection for a lung disorder as 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1971 to December 
1974.


FINDINGS OF FACT

1.  Gilbert's syndrome is related to active service.

2.  No current lung disorder has been related to active 
service.


CONCLUSIONS OF LAW

1.  Gilbert's syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  A lung disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board of Veterans' Appeals (Board) initially notes that 
this matter has been developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claims.

First, prior to the September 2003 rating decision that 
originally denied the claims, the veteran was provided an 
April 2003 letter that outlined the evidence necessary to 
substantiate his claims for service connection, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The September 2003 rating decision and March 2004 statement 
of the case then advised the veteran that the evidence did 
not demonstrate that the veteran currently had a lung 
disorder that was related to his exposure to asbestos during 
service.

Although the April 2003 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  While an April 
2003 effort to obtain in-service hospital records from Balboa 
Naval Hospital resulted in a notice that the records may have 
been retired to the National Personnel Records Center (NPRC), 
and there is no indication that further action was taken 
pursuant to this notice, since this hospitalization related 
to the veteran's evaluation for Gilbert's syndrome, and that 
claim has been granted by this decision, the Board finds that 
remand for further efforts to obtain these records is not 
warranted.

In addition, neither the veteran nor his representative has 
indicated any intention to provide additional evidence in 
support of the claim.

Finally, as was alluded to above, since the Board has granted 
service connection for Gilbert's syndrome, any failure to 
notify and/or develop this claim cannot be considered 
prejudicial to the veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

The DD Form 214 reflects that the veteran's occupational 
specialty during service was ship fitter.  

Enlistment examination in August 1970 did not reveal any 
complaints or history of respiratory disability, liver 
trouble, or jaundice.  Examination of the lung, abdomen, and 
viscera was found to reveal negative findings.  

While service medical records do not reflect complaints or 
treatment of any respiratory disability, in September 1972, 
there was a diagnosis of possible jaundice.  An entry from 
early October 1972 reflects that the veteran was visibly 
yellow, and was suffering from bouts of chills and malaise.  
Further consultation in November 1972 revealed that the 
veteran still complained of malaise and chills at night, but 
that there was no jaundice.  The impression was hepatitis, 
resolved, or mononucleosis.  Further evaluation two weeks 
later revealed that the veteran's past medical history was 
considered noncontributory.  Physical examination revealed 
that the sclera was mildly icteric and the impression was 
probable Gilbert's syndrome.  

An in-service hospital discharge summary from January 1973 
reflects that the veteran was admitted in December 1972 for 
evaluation of persistent hyperbilirubinemia.  The veteran 
reported that he was fine until approximately one year 
earlier, at which time he began to feel tired and weak.  
Bilirubin was only mildly elevated at that time.  However, 
four months ago, the veteran was noted to be jaundiced with 
mild bilirubin levels.  During this admission, the veteran 
was reportedly evaluated by gastroenterology consultants who 
opined that the veteran indeed had Gilbert's syndrome, that 
he was asymptomatic, and that his disease was not considered 
disqualifying.  The diagnosis was Gilbert's syndrome, 
asymptomatic, not considered disqualifying, not in line of 
duty, not due to own misconduct, existing prior to service 
entry.

Separation examination in December 1974 revealed that 
examination of the chest, lungs, abdomen, and viscera 
revealed negative findings.

VA treatment records for the period of March 1992 to March 
2003 reflect that in May and December 1999, the assessments 
included asthma.  In April 2000, the veteran noted that he 
was on an inhaler for occasional dyspnea.  In August 2000, 
the veteran described allergy/chronic obstructive pulmonary 
disease (COPD) symptoms when exposed to perfumes or certain 
allergens.  It was also noted that the veteran had a history 
of elevated liver function tests, and an episode 30 years 
earlier of being jaundiced.  The etiology of this was noted 
to be currently unknown.  The most recent liver studies 
reportedly showed elevated alkaline and bilirubin that had 
been ongoing for the previous 20 years.  The examiner stated 
that this might be consistent with Gilbert's syndrome.  In 
September 2000, liver function tests were elevated and 
pulmonary function studies revealed mild obstruction.  There 
was also an assessment of intermittent dyspnea that was most 
likely asthma.  

In March 2001, past medical history was noted to include 
probably asthma, status post pulmonary function tests of 
September 2000.  The assessment included asthma symptoms, 
well-controlled with an inhaler.  In September 2001, the 
assessment included asthma.  In February and April 2002, past 
medical history included probable asthma.  In February 2003, 
the assessment included asthma.

VA examination in May 2003 revealed that the examiner 
reviewed the claims file in conjunction with his examination 
of the veteran.  The examiner noted that the veteran was a 
ship fitter during service and did have some exposure to 
asbestos at that time.  He also noted that the veteran had 
asthma, with the first diagnosis beginning in 1999.  Overall, 
the veteran's asthma was noted to be well-controlled with 
inhalers.  Regarding liver problems, the examiner noted that 
there was a diagnosis of Gilbert's syndrome in service.  The 
examiner commented that the veteran had elevated bilirubins 
since then, further stating that it was first noted then and 
had likely been a lifelong thing.  There had also been a 
couple of periods of jaundice, and the veteran was found to 
primarily have Gilbert's syndrome.  The diagnosis was 
Gilbert's syndrome long-term, and not felt to be 
significantly limiting for the veteran, and asthma by 
history.  The examiner indicated that because current testing 
did not support a diagnosis of asthma, no pulmonary diagnosis 
was established at this time.  The examiner once again noted 
that the veteran had some asbestos exposure, but that 
previous X-ray reports did not show any evidence of asbestos-
related lung disease, and it was more probable than not that 
the asthma was ideopathic.  The examiner stated that asbestos 
exposure had not been established as a cause of asthma.  May 
2003 X-rays of the chest revealed negative findings.

With the exception of mildly reduced diffusion capacity, 
private pulmonary function studies from May 2003 revealed 
negative findings.

Private treatment records from January 2006 revealed a 
diagnosis of fatigue and left quadrant pain.  Chest X-rays 
were interpreted to reveal negative findings.


II.  Analysis

Turning first to the veteran's claim for service connection 
for a lung disorder as secondary to asbestos exposure, the 
Board initially notes that while recent VA examination did 
not diagnosis asthma at the time of the examination, the 
record reveals multiple diagnoses of this condition since 
1999.  Therefore, the Board will give the veteran the benefit 
of the doubt, and find that the veteran has met the initial 
requirement of a current disability as to this claim.  

However, as the veteran has been advised on multiple 
occasions, to succeed with his claim, it is also necessary 
for him to provide medical evidence linking current residual 
disability to exposure to asbestos, or otherwise link his 
asthma to active military service.  Unfortunately, the 
evidence of record does not support a finding that the 
veteran's asthma is linked to active service.

While the Board would also note that exposure to asbestos has 
essentially been conceded in this case (the RO was silent on 
this point, the veteran's occupation in service is consistent 
with exposure, and the May 2003 VA examiner conceded 
exposure), there is still no evidence of relevant complaints 
or treatment during service, no relevant post-service 
treatment records until 1999, and no medical opinion evidence 
linking any residual of disability to service, either by way 
of exposure to asbestos or otherwise.  

In fact, the only opinion of record is that of the May 2003 
VA examiner, who opined that X-ray reports did not show any 
evidence of asbestos-related lung disease, and that it was 
more probable than not that the asthma was ideopathic.  The 
examiner also stated that asbestos exposure had not been 
established as a cause of asthma.  

The Board also notes that there is no medical opinion that 
contradicts the statements of the May 2003 VA medical 
examiner, and that the veteran's statements linking current 
respiratory symptoms to service are of minimal probative 
value, as the veteran has not been shown to have any medical 
training or other medical expertise that would enable him to 
diagnose a respiratory disability and link such disability to 
his active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran had every opportunity to provide a 
medical opinion to contradict the opinions of the May 2003 VA 
examiner, but apparently chose not to do so.

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a lung disorder.

Turning next to the veteran's claim for service connection 
for Gilbert's disease, the Board first notes that in general, 
a veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  

In this regard, although the Board recognizes that the in-
service hospital summary indicates that the veteran's 
Gilbert's syndrome preexisted service, there was no notation 
or relevant findings at the veteran's entrance examination or 
in any subsequent service record prior to 1972, and an August 
2000 VA examiner indicates that the etiology of this disorder 
as unknown.  In addition the Board finds that the May 2003 VA 
examiner's statement that the veteran had elevated bilirubins 
since service, and that it was first noted then and had 
likely been a lifelong thing, is not simply a transcription 
of the veteran's report of medical history and is also 
against a finding that Gilbert's syndrome preexisted service.  
Therefore, the Board finds that the veteran's Gilbert's 
syndrome did not clearly and unmistakably preexist service, 
and that the presumption of soundness is therefore not 
rebutted as to this disability.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.  

The Board also notes that there is evidence of Gilbert's 
syndrome in service, there is current evidence of this 
disability, there is evidence of continuity of symptomatology 
since service, and as note above, there is recent VA medical 
opinion that links the onset of this disorder to service.  

Consequently, the Board finds that the evidence is at least 
in equipoise regarding a relationship between the veteran's 
Gilbert's syndrome and service, and that service connection 
for this disorder is therefore warranted.  










ORDER

The claim for service connection for Gilbert's disease is 
granted.

The claim for service connection for a lung disorder as 
secondary to asbestos exposure is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


